DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejection of claim 7 have been fully considered and are persuasive.  The 112(b) rejection of claim 7 has been withdrawn. 
Applicant's arguments with respect to the 103 rejections of the claims have been fully considered but they are not persuasive. Applicant argues that the cited references fail to disclose, teach, or suggest certain features of claims 1 and 22. This is not persuasive; see 103 rejection below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/667,348, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-7, 9-14, and 19-25 are not entitled to the benefit of application 62/667,348. Claims 1-7, 9-14, and 19-25 are entitled to the benefit of application 16/403,037.

Claim Objections
Claim 1 is objected to because of the following informalities: “the first surface the first retaining member” in line 12 should read –the first surface of the first retaining member--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-12, 14, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0078071, hereinafter Bohm, in view of US 2011/0191044, hereinafter Stafford.
Regarding claim 1, Bohm discloses an analyte sensor base assembly (sensor system), comprising: a base configured to attach to a skin of a host (mounting unit 240 including base 242, para [0143]); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (analyte sensor 10, paras [0117], [0121]-[0123], [0145]); at least one battery (para [0224]); at least one sensor contact (at least one contact 244); at least one battery contact (battery must have electrical contacts in order to provide power, Fig. 4B, battery’s two terminals connected to circuitry in order to provide power); a sealing member configured to provide a seal around at least the at least one battery contact (seal 1106, para [0253]); a first retaining member including a first surface (see annotated figure below) configured to mate with a second surface of a securement feature of a couplable sensor electronics module (sensor electronics module 12, see annotated figure below), wherein the first surface and the second surface are configured to secure the couplable sensor electronics module to the base (surfaces abut against each other and keep sensor electronics module 12 secured to the base 242); and a second retaining member (see annotated figure below) configured to mate with a retention feature of the couplable sensor electronics module (sensor electronics module 12, see annotated figure below).

    PNG
    media_image1.png
    304
    697
    media_image1.png
    Greyscale

Bohm does not expressly disclose the at least one sensor contact and the at least one battery contact being disposed on the first surface of the first retaining member, wherein the first surface and the second surface are configured to provide electrical connections therebetween.
However, Stafford teaches an analyte sensor base assembly (on body electronics 600), comprising: a base configured to attach to a skin of a host (modular sensor assembly 602, paras [0116], [0117]); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (sensor 710, para [0116]); at least one battery (power source 712, para [0114]); at least one sensor contact (portion of conductive material 714 and/or conductive material 802 in contact with conductive material 708 that communicates signals from analyte sensor, paras [0112], [0113], [0116]); at least one battery contact (portion of conductive material 714 in contact with conductive material 708 that provides power from power source, para [0114]); a first retaining member including a first surface (Figs. 7A, 7B, and 8, top surface 702, sidewall 703, and bottom surface 701 defining a cavity, the interior of which includes a first surface) configured to mate with a second surface of a securement feature (portion of PCB on which conductive material 708 is disposed which is inserted into the cavity, paras [0109], [0111], [0112]) of a couplable sensor electronics module (electronics component 604), the at least one sensor contact and the at least one battery contact being disposed on the first surface of the first retaining member (Figs. 7A, 7B, and 8, portions of conductive material 714 and 802 that are in contact with conductive material 708 are disposed on the interior of the top surface 702, para [0110]), wherein the first surface and the second surface are configured to secure the couplable sensor electronics module to the base (the interior of the top surface 702 and the portion of PCB on which conductive material 708 is disposed which is inserted into the cavity abut against each other and keep electronics component 604 secured to the modular sensor assembly 602) and configured to provide electrical connections therebetween (para [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm such that the at least one sensor contact and the at least one battery contact are disposed on the first surface of the first retaining member, wherein the first surface and the second surface are configured to provide electrical connections therebetween, as taught by Stafford, so that engagement of the base with the couplable sensor electronics module establishes electrical communication (Stafford, para [0112]).
Regarding claim 4, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base further comprises a plurality of conductive traces configured to electrically connect the at least one battery to the at least one battery contact (Stafford, conductive traces 714, para [0114]).
Regarding claim 5, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base further comprises a plurality of conductive traces configured to electrically connect the analyte sensor to the at least one sensor contact (Stafford, conductive traces 802 and 716, para [0116]).
Regarding claim 6, Bohm in view of Stafford teaches the assembly of claim 1, wherein the analyte sensor base assembly is disposable (Bohm, para [0144]. Examiner’s note: anything is disposable).
Regarding claim 7, Bohm in view of Stafford teaches the assembly of claim 1, wherein the battery is configured to provide power to the analyte sensor and to the couplable sensor electronics module that is couplable to the base (Bohm, para [0224]).
Regarding claim 9, Bohm in view of Stafford teaches the assembly of claim 1, wherein the second retaining member is frangible and configured to be separable from the base (Bohm, see annotated figure above, second retaining member is separable from base with enough force).
Regarding claim 10, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base further comprises a cover configured to secure to the base and configured to secure the at least one battery within the base (Bohm, para [0224] states battery can be located within base, para [0249] holder 1102).
Regarding claim 11, Bohm in view of Stafford teaches the assembly of claim 1, wherein the first retaining member comprises a hood (Bohm see Fig. 2C annotated above, Stafford see Figs. 7A, 7B, and 8) and the at least one sensor contact and the at least one battery contact are disposed on the first surface within the hood (Stafford, see Figs. 7A, 7B, and 8, contacts disposed on interior of cavity which is first surface).
Regarding claim 12, Bohm in view of Stafford teaches the assembly of claim 11, wherein the sealing member is disposed on the first surface within the hood (Bohm as modified by Stafford teaches the battery contact disposed on the first surface within the hood, and Bohm teaches the sealing member provides a seal around the battery contact, so Bohm as modified by Stafford teaches the sealing member disposed on the first surface within the hood).
Regarding claim 14, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base has a raised perimeter configured to at least partially surround the couplable sensor electronics module (Bohm Figs. 2B and 2C).
Regarding claim 20, Bohm in view of Stafford teaches the assembly of claim 10, wherein the base includes a bottom surface (Bohm, any surface of the base can be considered a bottom surface) having a cavity configured to receive the at least one battery (Bohm, paras [0224], [0249] battery compartment).
Regarding claim 21, Bohm in view of Stafford teaches the assembly of claim 1, wherein the second retaining member comprises a recess, and the retention feature comprises a snap configured to mate with the recess of the second retaining member (Bohm Figs. 2B and 2C and annotated Fig. 2C above, retention feature fits into and is surrounded by second retaining member).
However, it would have been prima facie obvious to modify Bohm in view of Stafford such that the retention feature comprises a recess, and the second retaining member comprises a snap configured to mate with the recess of the retention feature, as a reversal of parts and/or a rearrangement of parts (see MPEP 2144.04(VI)(A) and 2144.04(VI)(C)).
Regarding claim 22, Bohm discloses an analyte sensor base assembly (sensor system), comprising: a base configured to attach to a skin of a host (mounting unit 240 including base 242, para [0143]) and including a cavity configured for receiving a couplable sensor electronics module to be inserted therein (see annotated Fig. 2C above, base includes cavity that receives sensor electronics module 12), the couplable sensor electronics module including: a securement feature comprising a protrusion positioned at a first end of the couplable sensor electronics module (see annotated Fig. 2C above), a retention feature positioned at a second end of the couplable sensor electronics module opposite the first end (see annotated Fig. 2C above), at least one signal contact (Fig. 2C, at least one contact 244), and at least one power contact (battery must have electrical contacts in order to provide power, Fig. 4B, battery’s two terminals connected to circuitry in order to provide power); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (analyte sensor 10, paras [0117], [0121]-[0123], [0145]); at least one battery (para [0224]); at least one sensor contact (at least one contact 244); at least one battery contact (battery must have electrical contacts in order to provide power, Fig. 4B, battery’s two terminals connected to circuitry in order to provide power); a sealing member configured to provide a seal around at least the at least one battery contact (seal 1106, para [0253]); a first retaining member positioned at a first end of the base and comprising a recess configured to mate with the protrusion (see annotated Fig. 2C above); and a second retaining member positioned at a second end of the base and configured to mate with the retention feature of the couplable sensor electronics module (see annotated Fig. 2C above), and wherein the protrusion of the couplable sensor electronics module is configured to pivot about the recess of the base when the couplable sensor electronics module is inserted into the cavity (Examiner’s note: this is a functional limitation and the structure of Bohm is capable of performing the claimed functions: see annotated Fig. 2C, protrusion of sensor electronics module is inserted into recess of base and can pivot about the recess when the sensor electronics module is inserted into the cavity of the base).
Bohm does not teach the couplable sensor electronics module wherein the at least one signal contact is positioned on the protrusion, and wherein the at least one power contact is positioned on the protrusion, the at least one sensor contact and the at least one battery contact being disposed on the recess and configured to electrically connect with the at least one signal contact, and the at least one battery contact configured to electrically connect with the at least one power contact.
However, Stafford teaches a base configured to attach to a skin of a host (modular sensor assembly 602, paras [0116], [0117]) and a couplable sensor electronics module (electronics component 604) to be inserted therein (Fig. 6), the couplable sensor electronics module including: a securement feature comprising a protrusion positioned at a first end of the couplable sensor electronics module (Fig. 7A, portion of PCB on which conductive material 708 is disposed which is inserted into the cavity, paras [0109], [0111], [0112]), at least one signal contact positioned on the protrusion (Fig. 7A, portion of conductive material 708 in contact with portion of conductive material 714 and/or conductive material 802 that communicates signals from analyte sensor, paras [0112], [0113], [0116]), and at least one power contact positioned on the protrusion (Fig. 7A, portion of conductive material 708 in contact with portion of conductive material 714 to provide power from power source, para [0114]); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (sensor 710, para [0116]); at least one battery (power source 712, para [0114]); at least one sensor contact (portion of conductive material 714 and/or conductive material 802 in contact with conductive material 708 that communicates signals from analyte sensor, paras [0112], [0113], [0116]); at least one battery contact (portion of conductive material 714 in contact with conductive material 708 that provides power from power source, para [0114]); a first retaining member positioned at a first end of the base and comprising a recess configured to mate with the protrusion (Figs. 6, 7A, 7B, and 8, top surface 702, sidewall 703, and bottom surface 701 defining a recess), the at least one sensor contact and the at least one battery contact being disposed on the recess (Figs. 7A, 7B, and 8, portions of conductive material 714 and 802 that are in contact with conductive material 708 are disposed on the interior of the top surface 702, para [0110]) and configured to electrically connect with the at least one signal contact (paras [0112]-[0116], Examiner’s note: scope of “electrically connect” is informed by para [0135] of instant specification), and the at least one battery contact configured to electrically connect with the at least one power contact (paras [0112]-[0116], Examiner’s note: scope of “electrically connect” is informed by para [0135] of instant specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm such that the at least one signal contact is positioned on the protrusion, and wherein the at least one power contact is positioned on the protrusion, the at least one sensor contact and the at least one battery contact being disposed on the recess and configured to electrically connect with the at least one signal contact, and the at least one battery contact configured to electrically connect with the at least one power contact, as taught by Stafford, so that engagement of the base with the couplable sensor electronics module establishes electrical communication (Stafford, para [0112]).
Regarding claim 23, Bohm in view of Stafford teaches the assembly of claim 22, wherein the protrusion is configured to be inserted into the recess of the base at an elevated angle with respect to the base (Examiner’s note: this is a functional limitation, and the structure of Bohm is able to perform this function and thus discloses this limitation: see annotated Fig. 2C, protrusion of sensor electronics module can be inserted into recess of base at an elevated angle with respect to the base during coupling).
Regarding claim 24, Bohm in view of Stafford teaches the assembly of claim 23, wherein the protrusion of the couplable sensor electronics module is configured to pivot about the recess of the base until the retention feature mates with the second retaining member (Examiner’s note: this is a functional limitation, and the structure of Bohm is able to perform this function and thus discloses this limitation: see annotated Fig. 2C, protrusion can be inserted into the recess of the base and pivot about the recess of the base until the retention feature mates with the second retaining member).
Regarding claim 25, Bohm in view of Stafford teaches the assembly of claim 23, wherein the protrusion comprises a hook or a toe (see annotated Fig. 2C of Bohm, protrusion of sensor electronics module 12 comprises a toe).

Claims 2, 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Stafford as applied to claim 1 above, and further in view of US 2006/0020186, hereinafter Brister.
Regarding claim 2, Bohm in view of Stafford teach the assembly of claim 1, but do not teach wherein the sealing member is further configured to provide the seal around at least the at least one sensor contact.
However, Brister teaches an analyte sensor base assembly (analyte sensor system 10) comprising a sealing member (sealing member 36) configured to provide a seal around at least an at least one sensor contact (at least one contact 28, paras [0102], [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is further configured to provide the seal around at least the at least one sensor contact, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other external environmental factors (Brister para [0102]).
Regarding claim 3, Bohm in view of Stafford teaches the assembly of claim 1, comprising at least two sensor contacts (Bohm contacts 244, Stafford conductive traces 802 and 716) and at least two battery contacts (Bohm’s battery must have at least two electrical contacts, at least one each for the positive and negative terminal of the battery, in order to provide power, Fig. 4B, battery’s two terminals connected to circuitry in order to provide power; Stafford conductive traces 714 connected to battery 712 must have at least one trace connected to each terminal of the battery), wherein the sealing member is configured to provide the seal around the at least two battery contacts (Bohm para [0253]).
Bohm in view of Stafford does not teach wherein the sealing member is configured to provide the seal around at least the two sensor contacts.
However, Brister teaches an analyte sensor base assembly (analyte sensor system 10) comprising a sealing member (sealing member 36) configured to provide a seal around at least two sensor contacts (contacts 28, paras [0102], [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is further configured to provide the seal around at least the at least two sensor contacts, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other external environmental factors (Brister para [0102]).
Regarding claim 13, Bohm in view of Stafford teaches the assembly of claim 1, wherein the sealing member is overmolded (Bohm para [0253], Examiner’s note: this is a product by process limitation).
Bohm in view of Stafford does not teach wherein the sealing member is an elastomer.
However, Brister teaches an analyte sensor base assembly (analyte sensor system 10) comprising a sealing member (sealing member 36) that is an elastomer (para [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is an elastomer, as taught by Brister, because elastomeric sealing materials are advantageous because the elasticity provides a conforming seal and/or provides shock-absorbing qualities (Brister para [0222]).
Regarding claim 19, Bohm in view of Stafford teaches the assembly of claim 1, wherein the sealing member is disposed on the first retaining member and surrounds the at least one battery contact (Bohm as modified by Stafford teaches the battery contact disposed on the first retaining member, and Bohm teaches the sealing member provides a seal around the battery contact, so Bohm as modified by Stafford teaches the sealing member disposed on the first retaining member).
Bohm in view of Stafford does not teach the sealing member surrounds the at least one sensor contact.
However, Brister teaches an analyte sensor base assembly (analyte sensor system 10) comprising a sealing member (sealing member 36) configured to provide a seal around at least an at least one sensor contact (at least one contact 28, paras [0102], [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is further configured to provide the seal around at least the at least one sensor contact, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other external environmental factors (Brister para [0102]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791